        Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


KENNETH RUMPH,

      Plaintiff,

v.
                                            Civil Action No. 7:19-CV-85 (HL)
JONES SEPTIC TANK, INC.,
RODERICK B. JONES, and
RODERICK H. JONES

      Defendants.

                                    ORDER

      Before the Court is the parties’ Joint Motion to Approve Settlement

Agreements and to Dismiss Case with Prejudice. (Doc. 29). Plaintiffs Kenneth

Rumph, Dondy Brontzman, Juan Gomez, Emanuel Adams, and J.P. Hill have

proposed a settlement agreement with Defendants Jones Septic Tank, Inc.,

Roderick B. Jones, and Roderick H. Jones. (Docs. 29-2, 29-3, 29-4, 29-5, 29-6). 1

Plaintiffs are current and former employees of Defendants. The parties’ proposed

settlement agreement seeks to resolve Plaintiffs’ claims under the Fair Labor

Standards Act (“FLSA”). See 29 U.S.C. § 201, et seq. Plaintiffs allege that

Defendants failed to pay their overtime wages. (Doc. 29-1).



1
  Plaintiff Rumph filed his Complaint as a collective action suit against
Defendants. (Doc. 1). Defendants consented to class certification (Docs. 20, 24),
and Plaintiffs Brontzman, Gomez, Adams, and Hill opted into the suit. (Docs. 6,
12, 25, 26).
        Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 2 of 10




   I. Discussion

      Section 207 of the FLSA requires employers to pay their employees one

and a half times their regular hourly rate for hours the employees work overtime,

exceeding the standard forty-hour workweek. 29 U.S.C. § 207. If employers

violate this provision, employees may sue to recover their unpaid overtime

wages. 29 U.S.C. § 216(b). The FLSA allows plaintiff-employees and defendant-

employers to enter into negotiated settlement agreements to resolve claims for

unpaid wages. Id. Congress recognized, however, that “there are often great

inequalities in bargaining power between employers and employees.” Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982).

Consequently, the Act’s provisions require judicial review and approval of such

settlement agreements. Id. at 1353.

      Before a district court can enter the parties’ “stipulated judgment,” it must

first “scrutiniz[e] the settlement for fairness.” Id. Courts must evaluate whether

the negotiation process and resulting settlement agreement are fair and

reasonable to the plaintiff. Id. at 1355. Judicial scrutiny is not limited to the

plaintiff’s award. Courts must also review “the reasonableness of counsel’s legal

fees to assure both that counsel is compensated adequately and that no conflict

of interest taints the amount the wronged employee recovers under a settlement

agreement.” Silva v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009). If the

proposed settlement agreement reflects “a fair and reasonable resolution of a

                                        2
         Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 3 of 10




bona fide dispute,” a court can approve the settlement “to promote the policy of

encouraging settlement of litigation.” Lynn’s Food Stores, Inc., 679 F.2d at 1354,

1355.

          A. Damages Award

        The FLSA instructs that employees not paid overtime wages receive

damages in the amount of their unpaid overtime compensation, plus an

additional, equal amount of liquidated damages. 29 U.S.C. § 216(b). The

Supreme Court wrote nearly seventy-five years ago that the FLSA’s primary

purpose is “to aid the unprotected, unorganized and lowest paid of the nation’s

working population.” Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 n.18

(1945). The liquidated damages clause enforces the Act’s purpose; it deters

employers from exploiting their employees by threating additional damages.

Bailey v. TitleMax of Ga., Inc., 776 F.3d 797, 804 (11th Cir. 2015) (“[T]he FLSA

has a deterrent purpose.”); Brooklyn Sav. Bank, 324 U.S. at 710 (“[T]hat

[employers] cannot escape liability for liquidated damages . . . tends to insure

compliance.”). An employer’s good faith is the only exception to liquidated

damages. 29 U.S.C. § 260; Spires v. Ben Hill Cty., 980 F.2d 683, 689 (11th Cir.

1993) (“[L]iquidated damages are mandatory absent a showing of good faith.”).

        Having reviewed the parties’ joint motion and corresponding settlement

agreements, the Court concludes that the Plaintiffs’ award reflects a reasonable

compromise over the issues. Procedural safeguards ensured that the inherent

                                        3
         Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 4 of 10




“inequalities in bargaining power between employers and employees” did not

taint their negotiation process. Lynn’s Food Stores, Inc., 679 F.2d at 1352.

Plaintiff Rumph initiated suit, and the parties resolved Plaintiffs’ claims within an

adversarial context. See id. at 1354 (emphasizing that the “adversarial context”

produces fair settlement agreements). Plaintiffs were represented by counsel

experienced in FLSA litigation at every stage of this dispute. See id. (finding that

settlements are more likely to be fair when employees are “represented by an

attorney who can protect their rights under the statute”); (Doc. 30-1). Plaintiffs’

counsel filed the Complaint, reviewed discovery, and participated in mediation

and settlement discussions. (Doc. 29-1). Mediation provided neutral oversight for

their negotiations.

      The parties also represent that under the terms of the settlement, Plaintiffs

will receive amounts higher than the wages they claim to be owed. (Id. at p. 7).

Furthermore, “Plaintiffs have been fully appr[ised] of the amount of damages and

liquidated damages that they could potentially recover if they were to prevail at

trial.” (Id.). Counsel advised Plaintiffs of the risks of trial, including their potential

recovery should Defendants’ legal arguments succeed. (Id.). With this

information, “Plaintiffs have voluntarily chosen to enter into the Settlement

Agreements.” (Id.). Nothing before the Court suggests undue influence by the

defendants-employers that could undermine the settlement’s fairness. The Court,



                                            4
         Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 5 of 10




thus, has no reason to believe the parties arrived at the settlement’s unpaid

wages award by means other than fairness.

      The settlement agreement awards Plaintiffs an additional, equal amount of

liquidated damages. (Id. at p. 5). This figure, of course, is fair because it is the full

payment required by statute. 29 U.S.C. § 216(b). The Court accepts the parties’

stipulated settlement agreement to the extent of the Plaintiffs’ award.

          B. Attorney’s Fee Award

      For successful plaintiffs, the district court shall “allow a reasonable

attorney’s fee to be paid by the defendant, and costs of the action.” Id. “The

language of the statute contemplates that the wronged employee should receive

his full wages plus the [liquidated damages] penalty without incurring any

expense for legal fees or costs.” Silva, 307 F. App’x at 351 (quotation marks and

citation omitted). The Court must “assure both that counsel is compensated

adequately and that no conflict of interest taints the amount the wronged

employee recovers under a settlement agreement.” Id.

      That a plaintiff may have consented to a fee agreement does not relieve

this Court of its duty to review an attorney’s fee award for reasonableness. See

id. (“[A] contingency contract to establish [attorney’s] compensation . . . is of little

moment in the context of FLSA.”). The FLSA’s provisions are mandatory, and

parties cannot contract around its requirements. See Lynn’s Food Stores, Inc.,

679 F.2d at 1352 (“FLSA rights cannot be abridged by contract or otherwise

                                           5
        Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 6 of 10




waived . . . .” (quoting Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S.

728, 740 (1981)). Therefore, courts evaluate the reasonableness of attorney’s

fees using the “lodestar approach”—regardless of any contract between plaintiffs

and their counsel. Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1299

(11th Cir. 1988); see Walker v. Iron Sushi LLC, 752 F. App’x 910, 912–16 (11th

Cir. 2018) (per curiam) (applying the lodestar approach in the FLSA context).

      To calculate a lodestar figure, the Court multiplies “the number of hours

reasonably expended on the litigation” by “a reasonable hourly rate.” Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983). Counsel seeking fees bears the burden of

producing evidence of his hourly rate and time spent on the litigation. Norman,

836 F.2d at 1303. Once the court determines a lodestar figure, it can compare

the lodestar to the requested attorney’s fee award and determine whether that

request is reasonable.

                   1. Reasonable Hours Expended

      Plaintiffs’ counsel submitted a declaration detailing his hourly rate and time

expended on the matter, along with his credentials and experience resolving

FLSA claims. (Doc. 30-1). He also attached a billing record verifying the work he

performed. (Doc. 30-2). Counsel represents that as of August 6, 2020, he has

incurred 74.20 hours of work. (Id.). Only one attorney represented Plaintiffs, and

it appears that no duplicative billing occurred. See Norman, 836 F.2d at 1301–02

(“Redundant hours generally occur where more than one attorney represents a

                                         6
        Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 7 of 10




client.”). Most of counsel’s billing entries represent telephone and email

communications to Plaintiffs, Defendants, and Defendants’ counsel. (Doc. 30-2).

Counsel billed larger time blocks for work such as providing discovery

disclosures and preparing for and attending mediation. (Id.). These tasks were

necessary to resolve Plaintiffs’ claims, and counsel appears to have performed

them efficiently. The Court finds that the number of hours expended on this

matter is reasonable.

                  2. Reasonable Hourly Rate

      “A reasonable hourly rate is the prevailing market rate in the relevant legal

community for similar services [provided] by lawyers of reasonably comparable

skills, experience, and reputation.” Norman, 836 F.2d at 1299. “[T]he relevant

market for purposes of determining the reasonable hourly rate for an attorney’s

services is the place where the case is filed.” See Am. C.L. Union of Ga. v.

Barnes, 168 F.3d 423, 437 (11th Cir. 1999) (quotation marks and citation

omitted). 2 Although Plaintiffs’ counsel is based in Florida, the relevant legal

community is the Valdosta Division of the Middle District of Georgia. Counsel

initially requested a $450 hourly rate. (Doc. 30-1). Based on the Court’s

knowledge and experience, $450 is far above the market rate for Valdosta. See



2
  “If a fee applicant desires to recover the non-local rates . . ., he must show a
lack of attorneys practicing in that place who are willing and able to handle his
claims.” Barnes, 168 F.3d at 437. Counsel has not demonstrated that local
counsel was unavailable.
                                         7
        Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 8 of 10




Bullard v. 4D Foods Inc., No. 5:17-CV-102 (CAR), 2018 WL 7360630, at *2 (M.D.

Ga. Jan. 24, 2018) (rejecting FLSA settlement and calling counsel’s $350 hourly

rate “high” for the Middle District of Georgia); Bullard v. 4D Foods Inc., No. 5:17-

CV-102 (CAR), 2018 WL 4285450, at *1 (M.D. Ga. Feb. 28, 2018) (approving

settlement with attorney’s fee award at $268 hourly rate). Furthermore, counsel’s

declaration does not aver that this case was especially difficult, presented novel

legal questions, or otherwise warrants a fee higher than the Valdosta market

rate. See, e.g., Maner v. Linkan LLC, 602 F. App’x 489, 493 (11th Cir. 2015)

(listing factors relevant to determining reasonable hourly rate).

      Counsel states in his declaration that he has handled hundreds of FLSA

cases, including collective actions, jury trials, and appellate proceedings. (Doc.

30). This Court recently approved a $300 hourly rate for a lawyer with

commensurate FLSA experience. Reams v. Michael Angelo Rest., Inc., No. 7:19-

CV-53 (HL), 2019 WL 6898656, at *4 (M.D. Ga. Dec. 18, 2019). Counsel

presents no evidence regarding a market rate in this district. See Norman, 836

F.2d at 1300 (“The applicant bears the burden of producing satisfactory evidence

that the requested rate is in line with prevailing market rates.”). He provides only

a range of rates that he has received in prior cases, and according to the

Eleventh Circuit, “[s]atisfactory evidence at a minimum is more than the affidavit

of the attorney performing the work.” Id.



                                            8
         Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 9 of 10




      On October 5, 2020, the Court held a telephone conference to express its

concerns regarding the fairness of the attorney’s fee award. (Doc. 32). The Court

told Plaintiffs’ counsel to submit additional evidence to justify his requested $450

hourly rate. (Id.). Counsel filed a brief claiming that his requested hourly rate for

the FLSA action is actually $334.83 because the proposed attorney’s fee award

also encompasses payment for his work resolving a real estate dispute between

Plaintiff Brontzman and Defendants. (Doc. 33, p. 3); (Doc. 29-3). Counsel

represents that he charged Plaintiff Brontzman $4,500 for his representation in

the dispute. (Id.). He submits that the Court should deduct $4,500 from its

consideration of the proposed attorney’s fee award because it is unrelated to

Plaintiff Brontzman’s FLSA claim. (Id.).

      The Court agrees that funds attributable to Plaintiff Brontzman’s unrelated

claims do not require this Court’s scrutiny under FLSA’s provisions. An hourly

rate of $334.83 is reasonable in this district. As mentioned above, the Court

recently approved a $300 rate, and counsel’s representation of a class of five

plaintiffs warrants a slightly higher rate.

                    3. Lodestar Calculation

      Having decided on a reasonable hourly rate and number of hours

expended, the Court now calculates the lodestar figure. Multiplying counsel’s

hourly rate of $334.83 by his 74.20 hours expended equals a lodestar figure of

$24,844.38. Additionally, counsel has incurred costs and expenses totaling

                                              9
       Case 7:19-cv-00085-HL Document 35 Filed 02/02/21 Page 10 of 10




$2,666.90. (Doc. 30-3). Those costs and expenses are reasonable because the

bulk of the sum is attributable to mediation and the requisite filing fee. Adding

these figures together, a reasonable attorney’s fees award, including costs and

expenses is $27,511.28.

      The settlement agreement compensates counsel $26,774.66 3 including

fees and costs. (Doc. 30-1, p. 11). There is a “strong presumption that the

lodestar figure . . . represents a reasonable fee.” See Pennsylvania v. Del. Valley

Citizens Council for Clean Air, 478 U.S. 546, 564–65 (1986). Because the

settlement agreement awards counsel a fee just below the lodestar figure, the

Court finds that the proposed attorney’s fees award is reasonable.

    II. CONCLUSION

      Having considered both the proposed Plaintiffs’ award and attorney’s fees

award, the Court approves the parties’ settlement agreement. Accordingly, the

Joint Motion to Approve Settlement Agreement is GRANTED. (Doc. 29).

Plaintiffs’ Complaint is DISMISSED. (Doc. 1). Plaintiffs’ Motion for Status

Conference is DENIED as moot. (Doc. 34).

      SO ORDERED, this 2nd day of February, 2021.


                               s/ Hugh Lawson_______________
kac                            HUGH LAWSON, SENIOR JUDGE


3
  The terms of the settlement agreement award Plaintiff’s counsel $31,274.66.
(Doc. 30-1, p. 11). The Court deducted $4,500 from this figure because as
discussed above it is not subject to the Court’s scrutiny under the FLSA.
                                         10
